Citation Nr: 1531498	
Decision Date: 07/23/15    Archive Date: 08/05/15

DOCKET NO.  07-31 284A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent for right quadriceps tethering as a residual of a right distal femur fracture.

2.  Entitlement to an initial rating in excess of 20 percent for right knee arthrofibrosis and chondromalacia.

3.  Entitlement to an initial rating in excess of 10 percent for right knee instability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to August 1992 and from October 1995 to April 2005.

This case comes to the Board of Veterans' Appeals (Board) from an April 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, that granted service connection for right knee arthrofibrosis and chondromalacia, right knee instability, and right quadriceps tethering as a residual of a right distal femur fracture, assigning each a 10 percent rating effective March 30, 2005.  An August 2007 rating decision increased the rating for arthrofibrosis and chondromalacia to 20 percent effective the date of service connection.  

In November 2011 the Veteran testified at a Board hearing by videoconference.  In March 2012 and June 2014 the Board remanded the case for further development.  The record shows substantial compliance with the remand requests.  Dyment v. West, 13 Vet. App. 141 (1999).

A July 2014 rating decision granted a temporary total rating for surgery requiring convalescence from April 11, 2014, and continued a 20 percent rating from July 1, 2014, for right knee arthrofibrosis and chondromalacia.  A March 2015 rating decision increased the rating for quadriceps tethering secondary to right distal femur fracture, Muscle Group XIV, to 40 percent effective the date of service connection; and granted a separate 0 percent rating for scarring of the right lower extremity effective April 20, 2012, and a 10 percent rating effective February 9, 2015.  

An October 2014 VA examination report shows that the Veteran has right hip pain and stiffness as a residual of the surgeries for the right distal femur fracture.  As such, the issue of whether new and material evidence has been received to reopen a previously denied claim for service connection for a right hip disability has been raised by the record.  As the issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Since the March 30, 2005, effective date of service connection, the Veteran's right quadriceps tethering as a residual of a right distal femur fracture has been manifested by severe disability of Muscle Group XIV.  

2.  The Veteran has moderate disability of Muscle Group XIII as a residual of a right distal femur fracture.

3.  The Veteran has moderate disability of Muscle Group XI with right calf atrophy as a residual of a right distal femur fracture.  

4.  Since the March 30, 2005, effective date of service connection, the Veteran's right knee arthrofibrosis and chondromalacia has not been manifested by malunion of the femur with marked knee disability.

5.  Since the March 30, 2005, effective date of service connection, the Veteran's right knee instability has not been manifested by moderate recurrent subluxation or lateral instability.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 40 percent for right quadriceps tethering as a residual of a right distal femur fracture are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.55, 4.56, 4.73, Diagnostic Code 5313 (2014).  

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for a separate 10 percent rating for moderate disability of Muscle Group XIII as a residual of a right distal femur fracture are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.55, 4.56, 4.73, Diagnostic Code 5313 (2014).  

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for a separate 10 percent rating for right calf atrophy as a residual of a right distal femur fracture are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.55, 4.56, 4.73, Diagnostic Code 5311 (2014).  

4.  The criteria for an initial rating in excess of 20 percent for right knee arthrofibrosis and chondromalacia are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5255 (2014).  

5.  The criteria for an initial rating in excess of 10 percent for right knee instability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.71a, Diagnostic Code 5257 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  

The Veteran's claims arise from an appeal of the initial ratings following the grants of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, no further notice is needed.  The claimant has been notified of the rating criteria for the disabilities at issue.

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting in obtaining service medical records and pertinent treatment records and providing an examination or obtaining an opinion when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  When VA provides an examination or obtains an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In this case, all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service medical records, and post-service reports of VA and private treatment and examination.  The Veteran's statements in support of the claims are of record.  The Board has reviewed those statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claims.  

VA provided the Veteran with numerous examination to ascertain the nature and severity of his disabilities.  The Board finds the examination reports to be thorough and adequate.  The examiners interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information needed to evaluate the disabilities under the applicable rating criteria.  The Board finds that no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Initial Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  The Board has been directed to consider only those factors contained wholly in the rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  However, the Board has been advised to consider factors outside the specific rating criteria in determining the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

A Veteran's entire history is to be considered when assigning disability ratings.  38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

The terms mild, moderate, and severe are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2014).  Use of such descriptive terms by medical examiners, although an element of the evidence to be considered by the Board, is not dispositive of an issue.

Right Quadriceps Tethering

The Veteran's right quadriceps tethering as a residual of a right distal femur fracture has been rated at 40 percent rating under Diagnostic Code 5314.  38 C.F.R. § 4.71a (2014).  Under that diagnostic code, severe muscle disability warrants a 40 percent rating.  Functions affected by the muscles involved in muscle group XIV include extension of knee; simultaneous flexion of hip and flexion of knee; tension of fascia lata and iliotibial (Maissiat' s) band, acting with Muscle Group XVII in postural support of body; and acting with hamstrings in synchronizing hip and knee.  

An open comminuted fracture with muscle or tendon damage will be rated as a severe injury of the muscle group involved unless, for locations such as in the wrist or over the tibia, evidence establishes that the muscle damage is minimal.  38 C.F.R. § 4.56(a) (2014).  A through-and-through injury with muscle damage shall be rated as no less than a moderate injury for each group of muscles damaged.  38 C.F.R. § 4.56 (b) (2014).  The cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c) (2014). 

Under Diagnostic Codes 5301 through 5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe, or severe.  38 C.F.R. § 4.56(d) (2014).

Severe muscle disability contemplates through-and-through or deep penetrating wounds due to high-velocity missile, or large or multiple low-velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  There should be a history of hospitalization for a prolonged period for treatment of the wound, with consistent complaints of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  Objective findings should include ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track; palpable loss of deep fascia or muscle substance, or soft flabby muscles in wound area; and abnormal muscle swelling and hardening in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  38 C.F.R. § 4.56(d)(4) (2014).  

If present, the following are also signs of severe muscle damage:  (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of missile.  (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle.  (C) Diminished muscle excitability to pulsed electrical current in electro-diagnostic tests.  (D) Visible or measurable atrophy.  (E) Adaptive contraction of an opposing group of muscles.  (F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezium and serratus in wounds of the shoulder girdle.  (G) Induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56(d)(4) (2014).

A moderately severe muscle disability comprises a through-and-through or deep open penetrating wound by a small high-velocity missile or a large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  There should be a history of hospitalization for a prolonged period for treatment of the wound, with a record of consistent complaints of cardinal signs and symptoms of muscle disability, and, if present, evidence of inability to keep up with work requirements.  Objective findings should include entrance and (if present) exit scars indicating track of missile through one or more muscle groups; and indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side should demonstrate positive evidence of impairment.  38 C.F.R. 4.56(d)(3) (2013).

The type of injury associated with a moderate muscle disability is described as being from a through-and-through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  History should include evidence of in-service treatment for the wound, and a record of consistent complaints of one or more cardinal signs and symptoms of muscle disability particularly lower threshold of fatigue after average use affecting the particular functions controlled by the injured muscles.  Objective findings should include entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue; some loss of deep fascia or muscle substance or impairment of muscle tonus; and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2) (2013).

A muscle injury rating will not be combined with a peripheral nerve paralysis rating of the same body part, unless the injuries affect entirely different functions.  There will be no rating assigned for muscle groups which act upon an ankylosed joint, except for an ankylosed knee, if muscle group XIII is disabled (rated at the next lower level than would otherwise be assigned), and an ankylosed shoulder, if muscle groups I and II are severely disabled (evaluation under diagnostic code 5200 will be elevated to the level for unfavorable ankylosis, if not already assigned, but the muscle groups will not be rated).  The combined rating of muscle groups acting upon a single unankylosed joint must be lower than the rating for unfavorable ankylosis of that joint, except in the case of muscle groups I and II acting upon the shoulder.  For compensable muscle group injuries that are in the same anatomical region but do not act on the same joint, the rating for the most severely injured muscle group will be increased by one level and used as the combined rating for the affected muscle groups.  For muscle group injuries in different anatomical regions that do not act upon ankylosed joints, each muscle group injury shall be separately rated and the ratings combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.55 (2014).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2014).  That provisions does not require a separate rating for pain, but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  Spurgeon  v. Brown, 10 Vet. App. 194 (1997).  

The Veteran's service medical records show that on March 29, 2003, his right distal femur was crushed between a tank turret and a tank.  He was seen at the combat support hospital and underwent external fixation of the fracture.  The fracture was not open.  He was evacuated by air to Landstuhl and on April 5, 2003, underwent an external fixator removal and retrograde intramedullary nailing of the femur.  He was then shipped stateside and received postoperative care at Martin Army Community Hospital at Fort Benning, Georgia.  After several months of intensive physical therapy to regain motion of the knee joint and continued thigh pain he underwent an extensive work-up to rule out occult infection, which was negative.  On September 25, 2003, due to the obvious presence of a nonunion at the distal femur, he underwent manipulation under anesthesia, intramedullary nail extraction and open locked distal femoral plating with bone grafting.  At the time of the surgery severe arthrofibrosis was noted on the open knee exam and attritional chondrosis of the entire distal femur articular surface was noted at the patellofemoral joint.  In addition, a large bone spike was noted to be protruding from the fracture site more up along the distal femur and impaling the quadriceps mechanism which was elevated and manipulated.  He was placed in a continuous passive motion device and had progressive improvement in range of motion.  

Initially, the Board notes that service connection is also in effect for disabilities of the right knee and a scar of the lower extremity.  Thus, the Board will focus on any residual muscle injury.

The record indicates that the Veteran's right quadriceps tethering as a residual of a right distal femur fracture has been manifested by severe disability of Muscle Group XIV.  The Board observes that the disability has been awarded the maximum rating allowed under Diagnostic Code 5314 for disability of Muscle Group XIV.  The Board will therefore consider whether any alternative Diagnostic Code may enable a higher rating.  Butts v. Brown, 5 Vet. App. 532 (1993).

The record shows reduced muscle strength of right knee flexion indicative of disability of Muscle Group XIII.  A January 2005 VA examination found weakness of the right lower extremity.  July and October 2007 VA examinations did not include tests of strength, but they showed reduced flexion on range of motion testing indicative of reduced strength.  An April 2012 VA examination found reduced strength of 3/5.  While a July 2013 VA examination found normal strength, an October 2014 VA examination found reduced muscle strength of 4/5.  

While Diagnostic Code 5314 considers extension of the knee and simultaneous flexion of the hip and knee, Diagnostic Code 5313 for disability of Muscle Group XIII considers flexion of the knee alone and notes that Muscle Group XIII acts with two muscles of Muscle Group XIV in synchronizing simultaneous flexion of the hip and knee.  38 C.F.R. § 4.73 (2014).  In June 2012, a VA examiner reviewed the claims file and stated that the Veteran had moderate disability of Muscle Group XIII.  Resolving reasonable doubt in the Veteran's favor, the Board finds that in addition to disability of Muscle Group XIV, he has moderate disability of Muscle Group XIII as a residual of a right distal femur fracture.  Thus, a separate 10 percent rating under Diagnostic Code 5313 for moderate disability of Muscle Group XIII as a residual of a right distal femur fracture is warranted.  As examinations have shown only slightly reduced strength of flexion, the Board finds that the disability has not more nearly approximated moderately severe disability to warrant a higher 30 percent rating.  

In a February 2015 VA examination report, the examiner stated that the Veteran had atrophy of the right gastrocnemius that was a residual of the right leg injury.  The examiner clarified that impairment of right Muscle Group XIV with loss of power led to loss of power of the right gastrocnemius with 2 centimeter atrophy of the right calf compared to the left.  The examiner indicated that the atrophy affected Muscle Group XI.  Examination showed normal motor strength of Muscle Group XI.  

Resolving reasonable doubt in the Veteran's favor, the Board finds that he has moderate disability of Muscle Group XI with right calf atrophy as a residual of a right distal femur fracture.  Thus, a separate 10 percent rating under Diagnostic Code 5311 for right calf atrophy as a residual of a right distal femur fracture is also warranted.  However, with normal motor strength, the disability has not more nearly approximated moderately severe disability to warrant a higher 20 percent rating.  

The June 2012 VA examination report also shows that the Veteran has moderate incomplete paralysis of the sciatic nerve.  The Board observes that a muscle injury rating will not be combined with a peripheral nerve paralysis rating of the same body part, unless the injuries affect entirely different functions.  38 C.F.R. § 4.55 (2014).  As the evidence in this case shows that the nerve involved affects the same functions, namely flexion and extension of the knee and ankle, the Board finds that a separate rating for incomplete paralysis of the sciatic nerve is not warranted.

In conclusion, the Board has resolved reasonable doubt in favor of the Veteran in granting separate 10 percent ratings for moderate disability of Muscle Group XIII and right calf atrophy as residuals of a right distal femur fracture.  However, as the preponderance of the evidence is against higher ratings for those disabilities or an initial rating in excess of 40 percent for right quadriceps tethering, those aspects of the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Knee Arthrofibrosis and Chondromalacia

The Veteran's right knee arthrofibrosis and chondromalacia was initially rated at 10 percent under Diagnostic Code 5099-5010.  38 C.F.R. § 4.71a (2014).  Thus, the disability was rated by analogy under Diagnostic Code 5010 for arthritis due to trauma.  38 C.F.R. §§ 4.20, 4.27 (2014).  The disability was later rated 20 percent under Diagnostic Code 5010-5255.  38 C.F.R. § 4.71a  (2014).  Thus, the disability is now rated as residuals under Diagnostic Code 5255 for impairment of the femur.  38 C.F.R. § 4.27 (2014).  Specifically, the disability has been rated as malunion of the femur with moderate knee disability.

Under Diagnostic Code 5255, a maximum 80 percent rating is warranted for fracture of the shaft or anatomical neck of the femur with nonunion, with loose motion (spiral or oblique fracture).  A 60 percent rating is warranted for fracture of the surgical neck of the femur with false joint, or for a fracture of the shaft or anatomical neck of the femur with nonunion, without loose motion, weight bearing preserved with aid of a brace.  Malunion of the femur with marked knee or hip disability warrants a 30 percent rating, and malunion of the femur with moderate knee or hip disability warrants a 20 percent rating.  38 C.F.R. § 4.71a (2014).  

As service connection is not in effect for a right hip disability, the rating criteria applicable to limitation of motion of the hip will not be considered.  However, as noted in the introduction, a raised issue to reopen a previously denied claim for service connection for a right hip disability has been referred to the AOJ for appropriate action.  

A January 2005 VA examination found flexion to 95 degrees and extension to 0 degrees.  The examiner noted that range of motion was additionally limited after repetitive use by pain, fatigue, weakness, and lack of endurance.

A July 2007 VA examination found flexion to 100 degrees with pain beginning at 90 degrees and extension to 0 degrees with no pain.  The examiner indicated that flexion was limited to 75 degrees after repetitive use.  The examiner noted that there was no dislocation of the meniscus.  The examiner noted that the right leg was 1.5 centimeters shorter than the left.

An October 2007 VA examination found flexion to 75 degrees and extension to 5 degrees, both with pain at the ends of range of motion.  The examiner noted that range of motion was not additionally limited after repetitive use.

An April 2012 VA examination found flexion to 65 degrees with pain beginning at 10 degrees and extension to 0 degrees with no pain.  Repetitive use testing showed flexion to 50 degrees and extension to 0 degrees.  The examiner noted that there were frequent episodes of joint "locking" and pain, but there was no meniscal dislocation and the Veteran had not undergone a meniscectomy.  

A July 2013 VA examination found flexion to 140 degrees and extension to 0 degrees, both without pain, remaining the same after repetitive-use testing.  The examiner indicated that there was no additional limitation in range of motion or any functional loss or impairment of the knee after repetitive-use testing.  The examiner noted that the Veteran did not have malunion or nonunion of the femur, a meniscal condition, or undergo a meniscectomy.

An October 2014 VA examination found flexion to 95 degrees with pain beginning at 70 degrees and extension to 0 degrees with pain beginning at 0 degrees, range of motion remaining the same after repetitive-use testing.  The examiner indicated that while there was no additional limitation in range of motion after repetitive-use testing, there was functional loss or impairment of the knee due to less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, instability of station, and disturbance of locomotion.  The examiner noted that the Veteran did not have malunion or nonunion of the femur.  The examiner also noted that there were frequent episodes of joint "locking" and pain but the Veteran had not undergone a meniscectomy.  

The Board finds that the Veteran's right knee arthrofibrosis and chondromalacia have not resulted in malunion of the femur.  A January 2005 VA examination found the femur to be within normal limits and July 2013 and October 2014 VA examiners noted that the Veteran did not have malunion or nonunion of the femur.  Thus, the Veteran's disability has not been manifested by malunion of the femur with marked knee disability to warrant a higher rating under Diagnostic Code 5255.  While the Veteran suffered a fracture of the femur, the Board observes that Diagnostic Code 5255 may not be the most appropriate code and will consider other Diagnostic Codes to determine whether a higher rating is warranted.  Butts v. Brown, 5 Vet. App. 532 (1993).

There is no evidence of ankylosis of the knee to warrant a higher rating under Diagnostic Code 5256.  While April 2012 and October 2014 VA examinations noted frequent episodes of joint "locking" and pain, there is no evidence that the meniscus has been dislocated and the Veteran had not undergone a meniscectomy.  Thus, a compensable rating under Diagnostic Code 5258 or 5259 is not warranted.  Even considering functional loss due to pain and other factors, the range of motion findings do not support a compensable rating for the knee under Diagnostic Code 5260 or 5261, even considering any additional limitation due to pain and other factors.  38 C.F.R. §§ 4.40 , 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  There is no evidence of impairment of the tibia and fibula to warrant a higher rating under Diagnostic Code 5262.  While there is evidence of shortening of the right leg, it is not to the extent to allow for a separate compensable rating under Diagnostic Code 5275 for shortening of the bones of the lower extremity.

In conclusion, the Board fins that an initial rating in excess of 20 percent for right knee arthrofibrosis and chondromalacia is not warranted at any time since the effective date of service connection.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Knee Instability

The Veteran's right knee instability has been rated 10 percent under Diagnostic Code 5257.  38 C.F.R. § 4.71a  (2014).  Under that diagnostic code, severe recurrent subluxation or lateral instability warrants a 30 percent rating and moderate recurrent subluxation or lateral instability warrants a 20 percent rating.  38 C.F.R. § 4.71 (2014).  

The Veteran underwent a VA examination in January 2005.  Tests for instability were normal.  He underwent another examination in July 2010.  While the Veteran complained of instability, and the examiner included it in the description of the disorder, the examiner noted that there was no instability on examination.  An October 2007 VA examination report only notes a history of ACL insufficiency.  April 2012 and July 2013 VA examinations found no instability of the knee and no evidence or history of recurrent patellar subluxation.  Although an October 2014 VA examination report shows that the Veteran would have functional loss or impairment due to instability of station, the report also notes that joint stability could not be tested at that time.  A February 2015 VA examination found mild anterior right knee instability.

The Board finds that since the March 30, 2005, effective date of service connection, the Veteran's right knee instability has not been manifested by moderate recurrent subluxation or lateral instability.  Thus, a higher rating under Diagnostic Code 5257 is not warranted.  Some objective testing did not find instability and the instability has been found to be no more than mild on examination.

The Board has also considered whether any other applicable rating criteria may enable the assignment of any higher rating.  However, after review, the Board finds that no other diagnostic code provides for a higher rating.

In conclusion, the Board finds that an initial rating in excess of 10 percent for right knee instability is not warranted at any time since the effective date of service connection.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Additional Considerations

The Board has considered whether the schedular ratings are inadequate, thus requiring referral of the case to the Under Secretary for Benefits or Director of Compensation and Pension Service for consideration of an extra-schedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  38 C.F.R. § 3.321(b)(1) (2014).  An extra-schedular rating is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111 (2008).  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2014); Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Board finds that the schedular ratings are adequate.  The Veteran has been assigned the maximum rating available under the appropriate rating criteria for disability of Muscle Group XIV, and the diagnostic criteria adequately describe the severity and symptomatology of all his disorders.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected knee and other muscle disabilities, but the medical evidence shows that those manifestations are not present in this case.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disabilities.  The symptoms of pain, weakness, limitation of motion, and instability are reasonably contemplated by the rating criteria.  As the rating schedule is adequate to rate the disabilities, referral for extra-schedular consideration is not in order.

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable, due to service-connected disabilities.  The VA examination reports indicate that the Veteran has been working throughout the rating period.  Therefore, the Board finds that the question of entitlement to a total disability rating based on individual unemployability due to service-connected disability has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).



ORDER

An initial rating in excess of 40 percent for right quadriceps tethering as a residual of a right distal femur fracture is denied.

A separate 10 percent rating, but not higher, for disability of Muscle Group XIII as a residual of a right distal femur fracture is granted.

A separate 10 percent rating, but not higher, for right calf atrophy as a residual of a right distal femur fracture is granted.

An initial rating in excess of 20 percent for right knee arthrofibrosis and chondromalacia is denied.
 
An initial rating in excess of 10 percent for right knee instability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


